Exhibit 12(c) PPL ELECTRIC UTILITIES CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGESAND PREFERRED STOCK DIVIDENDS (Millions of Dollars) Six Months Ended June30, Years Ended December31, 2009 2008 2007 2006 2005 2004 Earnings, as defined: Income Before Income Taxes $ 112 $ 278 $ 246 $ 298 $ 216 $ 84 Total fixed charges as below 62 114 143 159 190 198 Less capitalized interest 1 2 3 1 1 Total fixed charges included in Income Before Income Taxes 61 112 140 158 190 197 Total earnings $ 173 $ 390 $ 386 $ 456 $ 406 $ 281 Fixed charges, as defined: Interest on long-term debt $ 54 $ 94 $ 109 $ 131 $ 151 $ 176 Interest on short-term debt and other interest 4 13 23 13 22 7 Amortization of debt discount, expense and premium - net 3 6 7 8 9 7 Estimated interest component of operating rentals 1 1 4 7 8 8 Total fixed charges (a) $ 62 $ 114 $ 143 $ 159 $ 190 $ 198 Ratio of earnings to fixed charges 2.8 3.4 2.7 2.9 2.1 1.4 Preferred stock dividend requirements on a pre-tax basis $ 13 $ 28 $ 27 $ 24 $ 4 $ 4 Fixed charges, as above 62 114 143 159 190 198 Total fixed charges and preferred stock dividends $ 75 $ 142 $ 170 $ 183 $ 194 $ 202 Ratio of earnings to combined fixed charges and preferred stock dividends 2.3 2.7 2.3 2.5 2.1 1.4 (a) Interest on unrecognized tax benefits is not included in fixed charges.
